2. Cambodia, in particular the case of Sam Rainsy
The next item is Cambodia, specifically the case of Sam Rainsy.
author. - Mr President, Sam Rainsy is a colleague of ours, a member of the parliament in Cambodia. That mere fact has led to assassination attempts and a number of political and legal attacks by the ruling party, including a 12-year prison sentence. The ruling party apparently does not like the fact that Sam Rainsy denounces corruption and human rights abuses.
I would like to remind this ruling party that the EU is the single largest donor institution to Cambodia and that this aid is conditional on respect for human rights and fundamental freedoms.
In 2006 Sam Rainsy received the Prize for Freedom from Liberal International. He received this prize for the defence of freedoms we share across this Parliament. We therefore call on the Cambodian authorities to implement the recommendations of the UN Special Rapporteur for Human Rights in Cambodia.
author. - Mr President, as has already been said, the European Union is the single largest donor institution to Cambodia and it is more than legitimate for us to call on the Cambodian authorities not only to engage in political and institutional reforms to build a democratic state, governed by the rule of law and founded on the respect of fundamental freedoms and rights, but also to demonstrate the will to combat effectively the endemic scourge of corruption, massive deforestation resulting in the displacement of people, land grabbing and the sex tourism industry, to refuse the current culture of impunity and to bring to justice all those involved in such activities.
The guarantee of free and fair political expression without intimidation or harassment is also a necessity. More specifically, we should state that we are alarmed at the prosecution and sentencing to a total of 12 years in prison of the opposition leader, Sam Rainsy, on account of a gesture which it considers to be of a symbolic and clearly political nature. It is particularly alarming that, if upheld, this verdict would bar Sam Rainsy from standing in the 2013 parliamentary elections and have consequences far beyond Rainsy's case, as it is bound to affect the opposition as such.
Mr President, this is an urgent resolution that is dominated by Sam Rainsy, an occasionally controversial figure, but that must not make us forget the true democratic issue hiding behind this case.
So, Sam Rainsy, as has been said, is a liberal figure and opponent of the leader, Hun Sen. Mr Rainsy had already been sentenced to 18 months' imprisonment, only to be granted a pardon in 2006. Indeed, he accused Hun Sen of being behind the 1997 grenade attack.
Today, he has been convicted of the crime - a symbolic one, as has been said - of moving the markings of the disputed border between Vietnam and Cambodia and of distributing so-called fake maps. Twelve years in absentia is a lot, but it is in fact clear what this is all about. The sole aim is to prevent him from standing in the next elections, in 2013, and he is the leader of the country's second political opposition party.
Thus, the political climate in Cambodia is tense, elections are approaching and vote-winning tactics are being employed, but there is also a drift towards authoritarianism, and I would like to mention, aside from the Rainsy case, that of NGO representatives who have been prosecuted: the politician Mu Sochua, found guilty of defaming the Prime Minister, the journalist Hang Chakra, imprisoned for having denounced the corruption within the Deputy Prime Minister Sok An's entourage, and so on.
I would therefore just like to point out, as others have done, that we are donors, that we have a cooperation agreement that stipulates that fundamental freedoms must be respected. I also call for an emergency humanitarian plan for the people, the populations affected by the construction and textile crises. That is also important.
author. - Mr President, although Cambodia is on paper a pluralist democracy, the respected NGO Human Rights Watch states that politicians and journalists critical of the government face violence and intimidation.
In addition, the judiciary remains weak and subject to political influence. Furthermore the government continues to turn a blind eye to fraudulent confiscation of farmers' land, illegal logging and widespread plundering of the country's natural resources.
Sam Rainsy, the Opposition leader currently exiled to France, has been jailed in absentia for ten years. His so-called crime was to seek to highlight the confiscation of peasant farmers' land by the government following border talks with neighbouring Vietnam, in the course of which he was charged with digging up the border posts.
This resolution today serves as a timely reminder to the Cambodian Government that if it seeks closer ties with the EU it should guarantee and uphold basic freedoms and fundamental rights. Otherwise, Cambodia risks being bracketed with the pariah state Burma in the eyes of the international community.
author. - Mr President, Mr Rainsy, an opposition leader, has been sentenced in absentia to 12 years in prison. His trial did not comply with international standards for a fair and impartial judiciary, and his conviction was politically motivated. Similar convictions of members of the opposition party are fairly common, and show that there is no impartial judiciary in Cambodia. These court decisions hinder basic human rights, including the freedom of expression and the right to a fair trial.
I strongly oppose the conviction of Sam Rainsy and those like him who exercise their freedom of expression, and call on the Cambodian Government to stop its current path of tyranny. At international level, we must remind Cambodia to strive towards democracy and not use the selective enforcement of laws against individual rights. In particular, I call on the Commission to remind Cambodia not to use new NGO regulations to restrict the opposition and civil society.
on behalf of the PPE Group. - (FI) Mr President, Sam Rainsy's treatment is just the tip of the iceberg with respect to the authoritarian control which the ruling party in Cambodia exercises to wield political power over a court in order to silence criticism of the government. This government, of course, has as its main objective the suppression of civil society and the promotion of a oneparty system. This is also reflected in Rainsy's sentence, an attempt to prevent him from standing in the elections in 2013.
As has already been mentioned here, the EU is the single largest donor institution to Cambodia, and for that reason it is important that in this resolution we do not just content ourselves with condemning the numerous breaches of human rights in the country, the lack of any proper viable judicial system, and the politicisation of the armed forces. We must in no uncertain terms also remind them of the cooperation agreement that exists between the EU and Cambodia and of its Article 1, which calls for a respect for human rights. There must be consequences if civil freedoms continue to be flouted, and the EU must make a clear improvement to the human rights situation a condition of continued aid.
The 12-year prison sentence handed down to Cambodian opposition leader Sam Rainsy is actually a serious human rights violation and a blatant indication of the authoritarianism which dominates political life in Cambodia. Following his expulsion from the National Assembly and the withdrawal of his parliamentary immunity three times so far, along with numerous assassination attempts and the murder of dozens of his supporters, Sam Rainsy has now been convicted in absentia for his protests with strong political overtones.
Basically, the ultimate aim of the sentence handed down in September is to prevent the leader of the opposition from being a candidate in the elections due to be held in more than two years' time, which compromises Cambodia's chances of achieving democracy once and for all. In addition to the requests submitted via this resolution to the Cambodian Government, asking for an end to political persecutions, I would also like to add a request to the European Union's High Representative for Foreign Affairs to bring the necessary pressure to bear on the authorities for them to resume the political and institutional reforms required to establish genuine democracy.
on behalf of the Verts/ALE Group. - (DE) Mr President, Cambodia is a very beautiful country with a great history, but there are dark sides to both the country and its history. The latest problems include people disappearing, people being imprisoned without trial, high levels of corruption, illegal land-grabbing and illegal logging. The thing which should most concern us as Members of the European Parliament is that the people who criticise and denounce these practices are dragged off the street, face sham trials and are then put in prison.
Sam Rainsy, the opposition leader in Cambodia, has been subjected to serious persecution. He has already been elected, but was thrown out of the parliament in 1995. However, he managed to return. There were a number of attacks on him during election rallies, one of which left 80 people dead. I have had the privilege of visiting him in Cambodia. I found him to be a very peaceful person and a committed supporter of democracy and human rights. Now he has been sentenced to 12 years in prison for a symbolic act on the basis of flimsy arguments.
Anyone who locks up the leader of the opposition party also locks up a large proportion of the people of the country who are represented by this person. Anyone who locks up the leader of the opposition party and prevents him from taking part in the next elections is blocking the democratic process and violating civil and human rights. I believe that we should not accept this and I call on the Commission to demand that, in particular, the terms of article 1 of the cooperation agreement with Cambodia are fulfilled. This refers to respect for human rights in Cambodia being a precondition for the provision of aid by the European Union.
I have twice had the opportunity to visit Cambodia. The first time was two years ago, with the observation delegation of the European Parliament during the parliamentary elections, and the second time was six months ago. I must say that Cambodia is a country which has developed very rapidly in recent years - I am talking about economic development - as, indeed, have other countries in that part of the world. Unfortunately, the rapid economic development in Cambodia has not been accompanied by a process of democratisation. For there is no true democracy without strong media which keep checks on the ruling party, without a strong opposition or without a strong non-governmental organisation sector.
The sentence imposed on Sam Rainsy, which is by no means the first, is another blow to the opposition. If this sentence is upheld, Sam Rainsy will not be able to stand in the next parliamentary elections, although he enjoys fairly high popularity in his country. The sentence is puzzling in that over 30 years after the fall of the Khmer Rouge regime, very many of the leaders of the regime in Cambodia still have not been tried. Questioning the Vietnamese-Cambodian border certainly does not help stabilisation in the region, nevertheless this matter should be resolved by political means and not by a judicial sentence.
(RO) It is deplorable that Cambodian courts are still resorting to arrest as a means of intimidating political opponents and dissidents. The most common targets for this action are journalists, human rights activists and other critics speaking out in favour of freedom of speech.
The charges brought against Sam Rainsy are obviously more of a political than criminal nature. He has been sentenced to 12 years in prison following a symbolic gesture of protest which he made against the way in which the border with Vietnam has been marked. However, the real reason for his conviction seems to be to remove the opposition from the parliamentary election contest to be held in 2013.
I would like to take this opportunity to appeal to the Cambodian Government to abide by its commitments towards consolidating the state of democracy. Sam Rainsy, as the main opposition leader, must be allowed to resume his duties in the Cambodian Parliament as soon as possible. This would help stop the move towards the single-party system, which poses a threat to the respect for human rights.
(FI) Mr President, the decision of the Cambodian court to sentence opposition leader Sam Rainsy to 10 years in prison in charges relating to the spread of disinformation and falsification of official documents, and other cases like it have led to justified concern in the West regarding the impartiality and independence of the country's legal system.
There has been a systematic attempt there superficially to interpret the clauses in the law on the spread of false information and slander and libel in such a way that it tends to hamper the work of the opposition and NGOs. The clauses in question have actually been used to restrict freedom of opinion and expression.
Although I acknowledge the significant development that Cambodia has gone through since the Pol Pot regime, I would regard it as vexing if the Cambodian Government were to decide to leave the process of building a democratic system halffinished, which, unfortunately, has been the case in a large number of countries. Cambodia has signed up to several international agreements, including its cooperation agreement with the European Union, to safeguard the fundamental rights of its people and the implementation of democratic principles within its territory. The European Union must in no uncertain terms call on the Cambodian Government to respect its commitments.
(RO) As has already been mentioned, Sam Rainsy has been given two prison sentences. The 10-year sentence he has now received for allegedly spreading disinformation and falsifying public documents has been added to the earlier one for two years. As my fellow Members have also stated, this is an obvious attempt to block his participation in the future elections. There is an issue with the procedure followed in this whole story, which is that Sam Rainsy was convicted in absentia as part of proceedings which were held behind closed doors and which, according to reports, were highlighted by numerous irregularities.
This is actually not an isolated case. Many more critics of the Cambodian Government have endured similar treatment involving criminal prosecutions. As has already been mentioned, I believe that, based on the Cooperation Agreement signed with the European Union, the Cambodian authorities have to abide by their clear commitments linked to human rights.
(SK) In Cambodia, as in many other countries, the struggle for political power is descending into a real fight; a life-and-death struggle, as the saying goes. In such situations, power structures destroy, persecute and imprison their political opposition.
This seems to be the case of Sam Rainsy whom the current leaders naturally intend to dispose of because he represents competition, and embodies for them the risk of future political change. As in other cases, we could certainly intervene and ask the Cambodian Government to stop abusing its political opponent and allow him room to join the others on equal terms in order to be able to compete in the political struggle.
I think that as a result of our improved relations with Cambodia, we might be more successful in this matter than in the case of Harare. Therefore, I believe it would be worth our while putting the Cambodian Government under political pressure to make it reconsider the manner in which it is proceeding and its treatment of political opponents, and generate conditions for free and correct political competition.
Mr President, firstly I want to thank the Members who participated in the debate.
I would like to thank those MEPs who have submitted resolutions on Cambodia for this urgency debate. The situation there is indeed a matter of concern.
We have had frank exchanges with our Cambodian interlocutors, most recently at the Joint Committee in Brussels on 8 October, about the state of the country's democratic institutions and, in particular, the treatment of the opposition in Parliament. The fact that the opposition leader, Sam Rainsy, has had to seek refuge in France is symptomatic of a deteriorating trend.
The same can be said of the judiciary's involvement in politics and the prosecution of members of the opposition, including those who should be able to benefit from parliamentary immunity. There is a danger that the National Assembly will no longer be able to function as a forum for the free exchange of views. The media, too, are under pressure.
There are some bright spots. Cambodia has accepted all the recommendations of the United Nations Human Rights Council in the Universal Periodic Review. We also note that a new penal code and an anti-corruption law have been enacted. Clearly we will need to follow how these are implemented in practice. We shall continue to remind Cambodia of the recommendations put forward by our Election Observation Missions in the past. Establishment of an effective Human Rights Committee is an important objective. We welcome the Government's intention to proceed with this and its initiative in setting up a joint forum with civil society organisations.
Cambodia remains a very poor country. There is a lot that can be done to keep up the momentum of recent economic growth without, at the same time, increasing disparities in society. This should include reform of the rules on land ownership and an end to unsustainable practices in land and forest management, including the exploitation of natural resources.
Sanctioning the government or reducing the level of our contacts would do nothing for the poorest and most vulnerable and would only embolden those who pay lip service to democracy. Therefore, I cannot agree that suspending our bilateral agreement would be helpful.
There is no substitute for patient dialogue. If we are not seen as a major player in the country's development, we shall lose an opportunity to influence events. Yet there is much we can do in Cambodia at all levels, from the Prime Minister's office to civil society. We shall continue to encourage positive initiatives that Cambodia is taking in favour of human rights, development and gender equality, while continuing to make the case for a truly pluralistic parliamentary democracy, a freer press and a more independent judiciary.
The debate is closed.
The vote will take place shortly.
Written Statements (Rule 149)
in writing. - The human rights situation in Cambodia is an ever growing concern. We are faced with the problem of blatant human rights violations by the Authoritarian Government that is chewing away at the fabric of democracy. As Cambodia's largest donor the EU needs to take swift action in protecting the citizens of Cambodia and reassure them that the democratic process will not faultier. I would like to take this opportunity to address the Government of Cambodia and request their compliance with the U.N. Special Rapporteur's report in a swift and timely manner. The case of Sam Rainsy brings to light the injustices occurring in Cambodia, where Mr. Rainsy, as the leader of the opposition party and Parliament member, has been confronted with what can only be viewed as a deliberate effort to curtail any opposition to the established Authoritarian Government. The practises of charging and detaining any persons viewed as a threat to the Government must end. Furthermore, the citizens still have no guarantee of independence and impartiality from the judiciary. These issues must be confronted and addressed immediately by this Parliament to assure the citizens of Cambodia that this Parliament continues to support and defend their right to Democracy.